Exhibit 99.1 Tier Technologies, Inc. 10780 Parkridge Blvd., Suite 400 Reston, VA20191 CONTACT: Ronald W. Johnston, Chief Financial Officer rjohnston@tier.com (571) 382-1000 Tier Announces New Board Member RESTON, VA, August 6, 2008 – Tier Technologies, Inc. (Nasdaq: TIER) today announced the addition of Philip G. Heasley to its Board of Directors. “We are delighted to welcome Phil Heasley as a new independent member of Tier's Board,” said Ronald Rossetti, Chairman and Chief Executive Officer for Tier.“Phil will bring to Tier an enormous depth of successful business experience and relevant domain expertise in the payments space.We look forward to his valuable insight and the contributions we are certain he will make to Tier's growth." Mr. Heasley has served as President and Chief Executive Officer of ACI Worldwide, Inc., a developer of electronic payment software products, since March 2005.Mr. Heasley previously served as Chairman and Chief Executive Officer of PayPower LLC, an acquisition and consulting firm specializing in financial services and payment services, from October 2003 to March 2005.Mr. Heasley has also served as Chairman and Chief Executive Officer of First USA Bank from October 2000 to November 2003.Mr.
